Case 1:18-cr-00204-NGG-VMS Document 957 Filed 10/20/20 Page 1 of 1 PageID #: 16710




                                                            October 15, 2020

   VIA ECF

   The Honorable Nicholas G. Garaufis
   United States District Judge
   United States District Court
   225 Cadman Plaza East
   Brooklyn, New York 11201

          Re:    United States v. Keith Raniere, 18 Cr. 204 (NGG)

   Dear Judge Garaufis:

          We write regarding Document Number 950, which consists of an Appendix of letters in
   support of Raniere’s Sentencing Memorandum (Dkt. 925). We request that the Court unseal
   Document Number 950. The Appendix was properly redacted to remove any PII material of the
   individuals.

  APPLICATION GRANTED.                                      Respectfully,
  SO-ORDERED.
  /s/ Nicholas G. Garaufis, U.S.D.J.
  Hon. Nicholas G. Garaufis                                 Marc A. Agnifilo, Esq.
  Date: October 20, 2020
   cc:    AUSA Tanya Hajjar (via ECF and email)
